Citation Nr: 0948415	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-00 133A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Apportionment of benefits to estranged spouse and children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant, Appellant's Spouse, and Spouse's mother





ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO awarded an apportioned 
share of the Veteran's disability compensation to his 
estranged wife.  The Veteran's disagreement with that 
decision led to this appeal.  His wife and her mother 
testified at a hearing at the RO in August 2004, and the 
Veteran testified at a hearing at the RO in September 2004.  
In March 2005, the RO received notice of the divorce of the 
Veteran and his wife in December 2004.  


FINDING OF FACT

On December 14, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notice from the Veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in December 2009, the Veteran's 
representative submitted a motion to withdraw the appeal and 
referred to a signed statement from the Veteran dated in 
November 2009 in which the Veteran stated that he was 
withdrawing his appeal, to include his scheduled hearing at 
the Board.  The Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


